Citation Nr: 0105313	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 1, 1997, 
for the award of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Steven M. Stepper, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served with the New York Army National Guard from 
February 1956 until his death in March 1981.  He died while 
on active duty for training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to 
dependency and indemnity compensation, effective August 1, 
1997.  The appellant appealed the claim as to the effective 
date.

In an August 1999 decision, the Board denied an effective 
date earlier than August 1, 1997, for the award of dependency 
and indemnity compensation.  The appellant appealed the 
decision to The United States Court of Appeals for Veterans 
Claims (the Court).

The parties filed a joint motion to vacate the August 1999 
decision and remand for further development, which the Court 
granted in February 2000.  In the joint motion for remand, 
the parties agreed VA had been placed on notice that the 
appellant had received a lump-sum payment from the Social 
Security Administration in 1981 and should attempt to obtain 
the records upon which the lump-sump payment was based.

The Board remanded this claim in compliance with the joint 
motion for remand in July 2000.  The case has been returned 
to the Board for further appellate review.



FINDINGS OF FACT

1.  The veteran died while on active duty for training in 
March 1981.

2.  The appellant filed a claim with the Social Security 
Administration for a lump-sum death payment in April 1981, 
which payment was issued in May 1981.

3.  An application for a lump-sum death payment with the 
Social Security Administration is not an application for VA 
death benefits.

4.  The appellant submitted an application for dependency and 
indemnity compensation benefits on July 16, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 
1997, for the award of dependency and indemnity compensation 
benefits have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The facts in this case are not in dispute.  The veteran died 
while on active duty for training in March 1981.  In April 
1981, the appellant filed an application with the Social 
Security Administration for a lump-sum death payment.  A 
lump-sum death payment was paid to the appellant in May 1981.

The appellant filed a claim for dependency and indemnity 
compensation benefits with VA on July 25, 1997.  In a March 
1998 rating decision, the RO granted dependency and indemnity 
compensation benefits, effective August 1, 1997.

The appellant claims that dependency and indemnity 
compensation benefits should be warranted as of 1981, the 
year the veteran died.  She asserts that when she was 
informed what benefits she was entitled to at the time of the 
veteran's death, she was not informed of dependency and 
indemnity compensation benefits with VA and that she filed 
her application for such benefits as soon as she discovered 
her possible entitlement.

The appellant also asserts that her application for the lump-
sum death payment in 1981 served as an application with VA 
for dependency and indemnity compensation benefits based upon 
38 C.F.R. § 3.153 (2000), which would warrant the grant of 
dependency and indemnity compensation benefits as of 1981.

II.  Criteria

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2000) (emphasis added).  The date of death is the 
appropriate effective date only if the claim for dependency 
and indemnity compensation was received within one year of 
the initial report of actual death.  38 U.S.C.A. § 5110(d)(1) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400(c) (2000).  
Actual payment of the award commences on the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111 (West 1991 & Supp. 2000).

Under section 3005 of chapter 38 of the United States Code in 
1981, which addressed joint applications for Social Security 
and dependency and indemnity compensation, it stated, in 
part:

The Administrator [of VA] and the 
Secretary of Health, Education, and 
Welfare shall jointly prescribe forms for 
use by survivors of members and former 
members of the uniformed services in 
filing application for benefits under 
chapter 13 of this title and subchapter 
II of chapter 7 of title 42.  Each such 
form shall request information sufficient 
to constitute an application for benefits 
under both chapter 13 of this title and 
subchapter II of chapter 7 of title 42; 
and when an application on such form has 
been filed with either the Administrator 
or the Secretary of Health, Education, 
and Welfare, it shall be deemed to be an 
application for benefits under both 
chapter 13 of this title and subchapter 
II of chapter 7 of title 42. . . . 

The implementing regulation at that time stated, in part:

An application on a form jointly 
prescribed by the Administrator [of the 
VA] and the Secretary of Health, 
Education, and Welfare filed with the 
Social Security Administration on or 
after January 1, 1957, will be considered 
a claim for death benefits, and to have 
been received in the [VA] as of the date 
of receipt in Social Security 
Administration. . . .

38 C.F.R. § 3.153 (1981).

Under section 402(o) of chapter 42 of the United States Code 
in 1981, it stated the following:

In the case of any individual who would 
be entitled to benefits under subsection 
(d), (e), (g), or (h) of this section 
upon filing proper application therefor, 
the filing with the Administrator of 
Veterans' Affairs by or on behalf of such 
individual of an application for such 
benefits, on the form described in 
section 3005 of title 38, shall satisfy 
the requirement of such subsection (d), 
(e), (g), or (h) that an application for 
such benefits be filed. 

Subsections (d), (e), (g), and (h) addressed child's 
insurance benefits, widow's insurance benefits, mother's and 
father's insurance benefits, and parent's insurance benefits 
respectively.  42 U.S.C. § 402.  Subsection (i) addressed 
lump-sum death payments.  Id.

III.  Analysis

The Board has carefully reviewed the evidence of record and 
the law that applies to this case and finds that the 
appellant's claim for an earlier effective date is legally 
impossible.

The appellant's argument that she did not know at the time of 
the veteran's death that she could have filed a claim with VA 
for dependency and indemnity compensation benefits is not a 
basis to grant an earlier effective date, as there is no 
statute, regulation, or case law upon which the Board could 
base a grant of an earlier effective date for that reason 
alone.

As to the appellant's and her attorney's argument that her 
filing a claim with Social Security Administration for a 
lump-sum death payment in 1981 served as an application with 
VA for dependency and indemnity compensation benefits, this 
is also not a basis to grant an earlier effective date.  The 
reasons for this determination follow.

In 1981, both the VA statute and regulation required that the 
claimant submit an application on a form that had been 
jointly prescribed by the Secretary of VA and the Secretary 
of Health, Education, and Welfare.  See 38 U.S.C. § 3005; 
38 C.F.R. § 3.153.  Neither the statute under title 38 of the 
United States Code nor the implementing regulation under 
title 38 of the Code of Federal Regulations specified which 
applications had been jointly prescribed between VA and the 
Social Security Administration.  However, at that time, the 
statute under title 42 of the United States Code indicated 
which applications would be considered the "proper 
application" between the two agencies.  See 42 U.S.C. 
§ 402(o).  Those listed were child's insurance benefits, 
widow's insurance benefits, mother's and father's insurance 
benefits, and parent's insurance benefits.  See id.  The 
statute specified these by their corresponding subsections in 
the statute.  See id.  The statute did not include subsection 
(i), which addressed lump-sum death payments.  See 42 U.S.C. 
§ 402(i) and (o).  Therefore, the Board construes the lack of 
inclusion of subsection (i) in subsection (o) to be 
intentional, and that an application for a lump-sum death 
payment was not considered to be an application for death 
benefits with VA.  This is one of the reasons the Board finds 
that the evidence does not support that a lump-sum death 
payment is a claim for VA dependency and indemnity 
compensation benefits.

The Board realizes that although the Social Security 
Administration statute did not consider a VA claim for death 
benefits to be a claim for a lump-sum death payment, this 
does not necessarily mean that VA did not accept a lump-sum 
death payment with the Social Security Administration to be a 
claim for death benefits with VA.  However, the Board finds 
that both statutes under titles 38 and 42 indicate that the 
claimant must submit an application that is either "jointly 
prescribe[d]" or the "proper application."  See 38 U.S.C. 
§ 3005; 42 U.S.C. § 402(o).  The wording in both statutes 
indicates that both agencies had to agree upon which claims 
filed with one would be considered to be filed with the 
other.  This would lead the Board to believe that if the 
Social Security Administration would not accept a VA claim on 
the proper application to be a claim for a lump-sum death 
payment, then the opposite would hold true as well.

Additionally, what lends credence to the Board's 
determination that the lump-sum death payment was not one of 
the claims that would be considered a dual claim between the 
two agencies, are the current applications with the Social 
Security Administration.  Specifically, Form SSA-8-F4, 
Application for Lump-Sum Death Payment states on the front of 
the application, "This may also be considered an application 
for insurance benefits payable under the Railroad Retirement 
Act."  However, Forms SSA-10-BK, SSA-7-F6, SSA-5-F6, and 
SSA-4-BK, which are applications for widow's or widower's 
insurance benefits, parent's insurance benefits, mother's or 
father's insurance benefits, and child's insurance benefits 
respectively, each state, "This may also be considered an 
application for survivors benefits under the Railroad 
Retirement Act and for Veterans Administration payment under 
Title 38 U.S.C., Veterans Benefits, Chapter 13 (which is, as 
such, an application for other types of death benefits under 
Title 38)."  (Emphasis added.)

The fact that the four applications, which were addressed 
under 42 U.S.C. § 402(o) in 1981, each specifically indicate 
on the applications that it may also be a VA claim, with the 
lump-sum death payment application not including such 
language, supports the Board's determination that the 
appellant's application for a lump-sum death payment was not 
a VA application.  The application for the lump-sum death 
payment included only that it could also be a claim under the 
Railroad Retirement Act.

The Board is aware that the forms upon which it is relying 
are the Social Security Administration forms currently in 
effect; however, the fact that these four Social Security 
Administration applications are the same four applications 
addressed in the statute (42 U.S.C. § 402(o)) in 1981 as 
being dual claims between Social Security Administration and 
VA appears to be more than coincidental.  The consistency 
between what the Social Security Administration applications 
themselves indicated would be accepted as a dual application 
with VA and what it considered to be a dual application if 
receipt of an application was received from VA further 
supports the Board's determination that the appellant's 
application for a lump-sum death payment did not serve as a 
dual application with Social Security Administration and VA.

Additionally, the Board notes that the statutes currently in 
effect under Titles 38 and 42 of the United States Code, are 
substantially the same as they were in 1981.  This would lead 
the Board to conclude that the current Social Security 
Administration applications, which indicated that only 
applications for survivor's insurance benefits are dual 
claims with VA, would also be in compliance with the laws in 
effect in 1981 as well.  As the current application for a 
lump-sum death payment is not considered to be a dual claim 
with VA, this would corroborate the Board's rationale that 
the lump-sum death payment was not considered a dual claim 
between the Social Security Administration and VA in 1981 as 
well.  

Moreover, section 1506 of the Social Security Administration 
Handbook (13th ed. 1997) states, that "[a]pplications filed 
with the Department of Veterans Affairs or the Railroad 
Retirement Board for benefits payable under their programs 
may, in certain circumstances, be considered as applications 
for Social Security benefits...."  Specifically, under section 
(A), it states: 

An application with the Department of 
Veterans Affairs for survivor's 
dependency and indemnity compensation may 
also be considered an application for 
child's, surviving spouse's, or parent's 
monthly Social Security benefits (but not 
for the lump-sum death payment).

(Emphasis added.)

Again, the Board finds that the exclusion of the lump-sum 
death payment from the parts of the laws, regulations, and 
instructions with Social Security Administration that address 
simultaneous claims between VA and Social Security 
Administration further substantiates the Board's 
determination that an application for the lump-sum death 
payment would not constitute an application for VA death 
benefits, including dependency and indemnity compensation 
benefits.

The appellant's attorney reads 38 U.S.C. § 3005 as meaning 
that any claim filed under 42 U.S.C. § 402 would be 
sufficient to constitute a claim for VA death benefits.  Had 
that been the case, Congress would not have stated that the 
application, which would be considered to be a dual claim, 
must be on a form that is "jointly prescribe[d]" by VA and 
the Social Security Administration.  The Board will not 
construe such wording to encompass all claims filed under 
42 U.S.C. § 402 with the Social Security Administration to be 
a VA application as well.

(The Board must note that the appellant's attorney cites to 
the statute as 38 C.F.R. § 5.105.  This is the incorrect 
citation (as there is no such citation in the Code of Federal 
Regulations).  The current version of 38 U.S.C. § 3005 (what 
it was in 1981) is 38 U.S.C. § 5105, and it is clear from the 
appellant's attorney's argument that this is the statute to 
which he refers.)

To reiterate, 42 U.S.C. § 402(o) specifically limits which VA 
applications can be considered to be that of a Social 
Security Administration application.  Although VA's statute 
and regulation do not state which applications will be a dual 
application, both indicate that it must be on a form that is 
jointly prescribed by both agencies.  See 38 U.S.C. § 3005; 
38 C.F.R. § 3.153 (1981).  Again, the Social Security 
Administration made it clear which applications would be 
considered dual claims, which did not include the application 
for the lump-sum death payment.  See 42 U.S.C. § 402(o).  
Without any evidence that the application for a lump-sum 
death payment was considered to be an application that was 
jointly prescribed by both agencies in 1981, and because the 
evidence before the Board supports the exclusion of an 
application for lump-sum death payment from being considered 
as a VA claim as well, the Board does not find that there is 
reasonable doubt to grant in favor of the appellant.  
38 C.F.R. § 3.102 (2000).

Accordingly, the facts before the Board establish that the 
appellant's application for dependency and indemnity 
compensation benefits was received on July 16, 1997.  As 
stated in the August 1999 Board decision, the Board is 
sympathetic to the appellant's and her attorney's assertions; 
however, it is bound by the rules and regulations of VA.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).  The Board does 
not find that there was an implied, inferred, or incomplete 
application for dependency and indemnity compensation 
benefits prior to the submission of the claim in July 1997.  
For the reasons stated above, the Board finds that there is 
no legal exception or authority that applies to the 
appellant's claim.  

The effective date of an award for dependency and indemnity 
compensation benefits based on an original claim for 
compensation, for a claim not filed within one year of the 
date of death, will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  Therefore, the Board finds that the current 
effective date is correct, see id.; 38 U.S.C.A. §§ 5110, 
5111, and there is no legal basis for an effective date prior 
to August 1, 1997.  


ORDER

The claim for entitlement to an effective date earlier than 
August 1, 1997, for the award of dependency and indemnity 
compensation benefits is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

